In a proceeding in which the testator’s will was admitted to probate, executors appeal from an order of the Surrogate’s Court, Nassau County, dated August 13, 1974, which fixed the counsel fee and disbursements of the proponent’s attorney. Order affirmed, with $20 costs and disbursements to Humphrey Statter (the attorney for the proponent), payable out of the estate. In our opinion, the sum awarded as a counsel fee was reasonable and proper. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.